Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s reply and amendments to the claims filed on 03/03/2022 have been acknowledged. The amendments to the claims overcome the rejections made under 35 U.S.C. 101 and 112(a) for claims 16-22 in the Non-Final Office Action mailed 12/03/2021. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claims encompass an antigen-binding fragment that binds to a peanut allergen. According to the subject matter eligibility test, the claims fall within a statutory category (Step 1: YES) because they are directed towards a composition of matter (i.e. antibody). Since the antibodies are naturally occurring/found in nature, the claim as a whole is directed toward a judicial exception (i.e natural products/law of nature) (Step 2A Prong 1: Yes). This judicial exception is not integrated into a practical application because the claims encompass naturally occurring anti-allergen antibodies isolated from plasmablast B cells from individual PA12 and PA13 (see Specification, Para. 0385). Specifically, any antigen-binding fragment having CDR and/or variable chain sequences identical to the native sequences are Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576 (2013). Therefore, the claims do not recite additional limitations that alter the structure of the anti-peanut allergen antibody isolated from a human subject and thus do not encompass an inventive concept. 

Claim Rejections - 35 USC § 112
Claims 23 – 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (MPEP 2163).  
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted:
“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves 
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting at 1171, 25 USPQ2d at 1606). Also see (CAFC 2002). Enzo-Biochem v. Gen-Probe Fiers, 984 F.2d 01-1230.
The specification discloses the isolation of several anti-allergen antibody clones from the plasmablast B cells of individual PA12 and PA13 (see Examples). However, there is insufficient correlation between the structure of the genus of antibody fragments recited in the claims and the function of binding to a specific antigen. 
It is well-known in the art that, in order to bind antigen, a conventional antibody or antigen-binding fragment must have six complementarity defining regions (CDRs) (Janeway, see selection, in particular section 3-6) (Janeway, Charles A. "Immunobiology: The Immune System in Health and Disease." 2001. Because CDRs from both VH and VL domains contribute to the antigen-binding site, it is the combination of the heavy and the light chain, and not either alone, that determines the final antigen specificity. As presently written, however, claim 23 encompass antigen-binding fragments that do not have all six CDRs needed to bind to antigen. Indeed, with the recitation of “one or more CDRs”, the antigen-binding fragments of claim 23 encompass those having only a single heavy chain CDR or light chain CDR without further limitation on the remaining structure of the antigen-binding fragment. Each CDR has a unique set of contact preferences favoring certain amino-acids over others (Sela-Culang, see “Integrality vs Modularity” section, in particular page 5, column 2) (Sela-Culang et al.  Frontiers in immunology 4 (2013): 
Therefore, the claimed genus of antigen binding fragments lacks adequate written description because there does not appear to be any correlation between the structure of the claimed antibody fragments and the function of binding to a specific antigen except for antibody fragments which are defined by all six non-degenerate CDR sequences or the complete sequences of both the variable heavy and light chains. Thus, one of ordinary skill in the art would reasonably conclude that the applicant was not in possession of the full breadth of the claimed genus of antigen-binding fragments at the time the instant application was filed. 

Enablement
Claims 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are broadly drawn to a composition comprising an antigen-binding fragment selected from the group consisting of a Fab, F(ab’)2, a Fv, a scFv, a bivalent scFv, and a diabody and having one or more complementarity-determining regions selected from the group consisting of: SEQ ID NO: 2, 3, 4, 5,6, 7, and 8. 

It is well-known in the art that, in order to bind antigen, a conventional antibody or antigen-binding fragment must have six complementarity defining regions (CDRs) ((Janeway, see selection, in particular section 3-6) (Janeway, Charles A. "Immunobiology: The Immune System in Health and Disease." 2001, of record). However, as presently written, the antigen-binding fragments recited in claim 23 are not required to have all six complementarity determining regions necessary for antigen binding. In fact, with the recitation of “one or more”, the antigen-binding fragments of claim 23 encompass those having only a single heavy chain or light chain CDR; and artisans would not reasonably expect for an antibody fragment lacking all six CDRs to be capable of binding to an antigen. Similarly, claims 24 and 25 encompass antibodies having only a single domain (VL chain or VH chain); however, a single domain of conventional antibodies is not reasonably expected to be capable of binding to a specific antigen.
 It should be further noted that, as presently written, the VH or VL chains recited in claims 24 and 25, respectively, can comprise one or more CDR sequences that varies in 10% of their structures. Such variation can occur as the result of an amino acid addition, substitution, insertion, or deletion; yet there is no guidance provided in the specification about which amino acids can vary in 10% of the claimed VH or VL chain such that the ability of the antibody fragment to bind to a specific antigen is retained. Each amino acid substitution can potentially affect the structure as well as chemical and physical properties (e.g. hydrophobicity, hydrophilicity, folding, binding affinity, etc.) of a given polypeptide. For example, cysteine or methionine residues can form 
Therefore, while the specification is enabling for making an antigen-binding fragment having six complementarity determining regions and/or both the VH and VL chain pair defined by non-degenerate SEQ ID NO, it does not enable one of ordinary skill in the art to use the invention over the full scope of the claims. It would require undue trial and error experimentation to practice the claimed invention given the insufficient guidance provided by the Applicant, whereby one of ordinary skill in the art would not be able to find any practical use for an antigen-binding fragment having less than the six CDRs required for to bind to antigen. 
Thus, the claimed invention is not enabled over the full scope of the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16, 19, 21, 22, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 29, 38, 46, and 55 of copending Application No. 17/056,384 in view of Haurum et al, (US 6,849,259 B2, of record) hereinafter Haurum.  
This is a provisional nonstatutory double patenting rejection.
	The co-pending application recites a monoclonal antibody, or antigen-binding portion thereof, that binds to a peanut allergen and/or a tree nut allergen with a binding affinity (Kd) of less than 100 nM, wherein the antibody comprises an HCDR1, HCDR2, HCDR3, LCDR1, LCDR2, LCDR3 having the amino acid sequences of SEQ ID NOs: 2, 3, 4, 6, 7, and 8 (co-pending claim 29), corresponding to SEQ ID NOs: 2, 3, 4, 6, 7, and 8 of the instant claims. 
	The co-pending application does not recite that the monoclonal antibody is a Fab, F(ab)’2, Fv, scFv, bivalent antibody, diabody, or single chain antibody or comprises an IgG constant region nor does the co-pending application recite a pharmaceutical composition comprising the monoclonal antibody. 
	However, Haurum teaches a pharmaceutical compositions comprising antibodies that bind to an allergen and a pharmaceutically acceptable excipient for treating allergy (see entire document, in particular, Abstract), wherein the antibody is of the IgG isotype or an antibody fragment such as a Fab antibody fragment (Column 11, Ln. 66-67 to Column 12, Ln. 1-16). Further, it is expected that anti-allergen antibodies of IgA or IgG isotype will have an immunomodulating effect by inducing tolerance to an allergen, and thus have a long term effect in curing the allergy or reducing the need for further treatment (Column 7, Ln. 18-22). 
	It would have been obvious to one of ordinary skill in the art to the monoclonal antibodies and fragments thereof of the co-pending application in a pharmaceutical composition. One of ordinary skill in the art would have been motivated to do so in order to use the pharmaceutical 

	Response to Arguments
Applicant’s arguments filed on 03/03/2022 with respect to the rejections of claims 16-22 under 35 U.S.C. 101 and 35 U.S.C. 112(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However new grounds of rejection are made over the newly added claims under 35 U.S.C. 101 and 112(a). As stated earlier, the antigen-binding fragments recited in claim 23 encompass antigen-binding fragments having six CDR sequences identical (SEQ ID NOs: 2, 3, 4, 6, 7, and 8) that are identical to the native sequences and thus naturally occurring. The claims do not recite additional limitations that alter the structure of the anti-peanut allergen antibody isolated from a human subject and thus do not encompass an inventive concept under 35 U.S.C. 101.  Further, with the recitation of “one or more CDRs”, claim 23 encompass antibody fragments lacking all six CDRs that are required for antigen binding in conventional antibodies. Without further guidance provided in the specification, artisans would not be able to readily predict the remaining structure of the claimed antigen-binding fragments, nor would artisans reasonably expect for an antibody fragment lacking all six CDRs defined by non-degenerate SEQ ID NO to be capable of binding to antigen. 
Applicant has requested that the double patenting rejections previously set forth in the non-
final Office Action mailed 12/03/2021 be held in abeyance until allowable subject matter has been

the instant or co-pending claims such that they represent patentably distinct inventions, the double
patenting rejections previously set forth are maintained. 

	Conclusion
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        
/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644